Title: From Benjamin Franklin to John Foxcroft, 3 March 1773
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend
London Mar. 3. 73
I am favoured with yours of Jan. 5. and am glad to hear that you and yours are well. The Flour and Bisket came to hand in good Order. I am much oblig’d to you and your Brother for your Care in sending them.
I believe I wrote you before that the Demand made upon us on Account of the Packet Letters was withdrawn as being without Foundation. As to the Ohio Affair, we are daily amus’d with Expectations that it is to be Compleated at this and t’other time, but I see no Progress made in it. And I think more and more that I was right in never placing any great Dependance on it. Mr. Todd has receiv’d your £200.
Mr. Finlay sail’d yesterday for New York. Probably you will have seen him before this comes to hand.
You misunderstood me if you thought I meant in so often mentioning our Account to press an immediate Payment of the Ballance. My Wish only was, that you would inspect the Account, and satisfy yourself that I had paid you when here that large supposed Ballance in my own Wrong. If you are now satisfy’d about it, and transmit me the Account current you promise, with the Ballance stated, I shall be easy, and you will pay it when convenient. With my Love to my Daughter, &c. I am ever Dear Friend, Yours most affectionately
B Franklin
Mr Foxcroft Per Packet Mar. 3.
